       Case 3:20-cr-03220-TWR Document 21 Filed 01/04/21 PageID.28 Page 1 of 1




 1
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5
                          SOUTHERN DISTRICT OF CALIFORNIA
 6
 7    UNITED STATES OF AMERICA,                  Case No. 20-CR-3220 TWR
 8                       Plaintiff,              ORDER AND JUDGMENT
                                                 DISMISSING INFORMATION
 9          v.                                   WITHOUT PREJUDICE
10    JORGE A. HERRERA-MANJARREZ,                The Honorable Todd W. Robinson
11                       Defendant.
12
13         The United States has filed a motion to dismiss this case without prejudice. That
14   motion is granted, and it is hereby ordered that the criminal Information in the above-
15   entitled action be dismissed without prejudice.
16
17
           SO ORDERED.
18
19
     Dated: January 4, 2021
20                                                _____________________ ______
                                                  The Honorable Todd W. Robinson
21
                                                  UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27
28
